 1   Bobbie J. Wilson, Bar No. 148317
     BWilson@perkinscoie.com
 2   Patrick S. Thompson, Bar No. 160804
     PatrickThompson@perkinscoie.com
 3   Mara Boundy, Bar No. 287109
     MBoundy@perkinscoie.com
 4   Danielle C. Pierre, Bar No. 300567
     DPierre@perkinscoie.com
 5   Maria Nugent, Bar No. 306074
     MNugent@perkinscoie.com
 6   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 7   San Francisco, CA 94105-3204
     Telephone: 415.344.7000
 8   Facsimile: 415.344.7050

 9   Attorneys for Defendant
     GOOGLE LLC
10
                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12

13                                      SAN JOSE DIVISION

14
     PATRICIA WEEKS, ALICIA HELMS,               Case No. 5:18-cv-00801-NC
15   BRIAN MCCLOY, and ADRIAN
     ALCARAZ, individually and on behalf         [PROPOSED] ORDER GRANTING
16   of all others similarly situated,           GOOGLE’S MOTION TO REMOVE
                                                 INCORRECTLY FILED DOCUMENTS
17                        Plaintiffs,            FROM ECF: DOCKET NOS. 93-3, 94, 94-
                                                 7, 95-1, 133 AND REPLACE WITH
18         v.                                    CORRECTED, REDACTED VERSIONS

19   GOOGLE LLC,

20                        Defendant.

21

22

23

24

25

26

27

28

                 [PROPOSED] ORDER GRANTING GOOGLE’S MOTION TO REMOVE INCORRECTLY FILED
                                                                               DOCUMENTS
                                                                  Case No.: 5:18-cv-00801-NC
 1                                            [PROPOSED] ORDER

 2           Having considered Defendant Google LLC’s Motion to Remove Incorrectly Filed

 3   Documents From ECF: Docket Nos. 93-3, 94, 94-7, 95-1, 133, And Replace With Corrected,

 4   Redacted Versions and the declarations of Danielle C. Pierre and Steven James in support thereof,

 5   IT IS HEREBY ORDERED THAT Defendant’s Motion is GRANTED as follows:
          Plaintiffs’                   Justification for Sealing                Court’s Ruling
 6
        redacted Class
 7       Cert. Motion
        (Dkt. No. 93-3)
 8     Page 3:22        These portions of Plaintiffs’ redacted Class Cert.      Permanently
                        Motion reveal proprietary information regarding         remove the
 9     Page 7:7, 13,    Google’s product-specific sales and/or return data that document from
       24-26            is not publicly available, including units sold and     ECF and replace
10
                        replaced. Public disclosure of these details could harm with proposed
11     Page 22:11       Google’s competitive standing because its competitors redactions
                        could unfairly use it to undercut Google’s prices,
12     Page 22:27       potential competitors would have an incentive to enter
                        the market, and suppliers and retailers could gain an
13                      advantage when negotiating contracts. See Declaration
                        of Steven James ISO Google’s Motion to Remove
14
                        Incorrectly Filed Documents (“James Decl.”) at ¶ 2, 4.
15
                           Indeed, these portions of Plaintiffs’ redacted Class
16                         Cert. Motion cite to, quote, or otherwise pull
                           information from Google’s Objections and Responses
17                         to Plaintiffs’ Prioritized Requests, which Google has
18                         designated as “Highly Confidential - Attorneys’ Eyes
                           Only” pursuant to the parties’ Stipulated Protective
19                         Order, because of the competitively-sensitive nature of
                           the information. Google seeks to seal the priority
20                         responses as described below in paragraph 16.
21
            1.      The following portions of Plaintiffs’ Motion for Class Certification [Dkt. No. 94]
22
     are confidential, competitively sensitive, and should be sealed for the reasons set forth in below:
23
       Plaintiffs’ Class                   Justification for Sealing                   Court’s Ruling
24       Cert. Motion
         (Dkt. No. 94)
25
       Page 3:22            These portions of Plaintiffs’ redacted Class Cert.         Permanently
26                          Motion reveal proprietary information regarding            remove the
       Page 7:7, 13, 24-    Google’s product-specific sales and/or return data         document from
27     26                   that is not publicly available, including units sold and   ECF and replace
                            replaced. Public disclosure of these details could         with proposed
28     Page 22:11           harm Google’s competitive standing because its             redactions
                                                       -2-
                  [PROPOSED] ORDER GRANTING GOOGLE’S MOTION TO REMOVE INCORRECTLY FILED
                                                                                 DOCUMENTS
                                                                   Case No.: 5:18-CV-00801-NC
 1                         competitors could unfairly use it to undercut
       Page 22:27          Google’s prices, potential competitors would have an
 2                         incentive to enter the market, and suppliers and
 3                         retailers could gain an advantage when negotiating
                           contracts. See James Decl. at ¶ 2, 4.
 4
                           Indeed, these portions of Plaintiffs’ redacted Class
 5                         Cert. Motion cite to, quote, or otherwise pull
                           information from Google’s Objections and Responses
 6
                           to Plaintiffs’ Prioritized Requests, which Google has
 7                         designated as “Highly Confidential - Attorneys’ Eyes
                           Only” pursuant to the parties’ Stipulated Protective
 8                         Order, because of the competitively-sensitive nature
                           of the information. Google seeks to seal the priority
 9                         responses as described below in paragraph 16.
10
            2.      The following portions of the Boedeker Report [Dkt. No. 94-7] are confidential,
11
     competitively sensitive, and should be sealed for the reasons set forth below:
12
           Boedeker                     Justification for Sealing                     Court’s Ruling
13     Report (Dkt. 94-
14             7)
       Redacted         These portions of the Boedeker Report reveal                  Permanently
15     portions of page proprietary information regarding Google’s product-           remove the
       3, ¶ 9.          specific sales and/or return data that is not publicly        document from
16                      available, including units sold and replaced. Public          ECF and replace
                        disclosure of these details could harm Google’s               with proposed
17
                        competitive standing because its competitors could            redactions
18                      unfairly use it to undercut Google’s prices, potential
                        competitors would have an incentive to enter the
19                      market, and suppliers and retailers could gain an
                        advantage when negotiating contracts. See James
20                      Decl. at ¶ 2, 4.
21
                           Indeed, these portions of the Boedeker Report cite to,
22                         quote, or otherwise pull information from Google’s
                           Objections and Responses to Plaintiffs’ Prioritized
23                         Requests, which Google has designated as “Highly
                           Confidential - Attorneys’ Eyes Only” pursuant to the
24                         parties’ Stipulated Protective Order, because of the
                           competitively-sensitive nature of the information.
25
                           Google seeks to seal the priority responses as
26                         described below in paragraph 16.

27     Redacted            These portions of the Boedeker Report reveal               Permanently
       portions of page    proprietary information regarding Google’s product-        remove the
28     3, n. 3.            specific sales and/or return data that is not publicly     document from
                                                      -3-
                  [PROPOSED] ORDER GRANTING GOOGLE’S MOTION TO REMOVE INCORRECTLY FILED
                                                                                 DOCUMENTS
                                                                   Case No.: 5:18-CV-00801-NC
 1        Boedeker                        Justification for Sealing                   Court’s Ruling
       Report (Dkt. 94-
 2           7)
 3                         available, including units sold and replaced. Public      ECF and replace
                           disclosure of these details could harm Google’s           with proposed
 4                         competitive standing because its competitors could        redactions
                           unfairly use it to undercut Google’s prices, potential
 5                         competitors would have an incentive to enter the
                           market, and suppliers and retailers could gain an
 6
                           advantage when negotiating contracts. See James
 7                         Decl. at ¶ 2, 4.

 8                         Indeed, these portions of the Boedeker Report cite to,
                           quote, or otherwise pull information from Google’s
 9                         Objections and Responses to Plaintiffs’ Prioritized
                           Requests, which Google has designated as “Highly
10
                           Confidential - Attorneys’ Eyes Only” pursuant to the
11                         parties’ Stipulated Protective Order, because of the
                           competitively-sensitive nature of the information.
12                         Google seeks to seal the priority responses as
                           described below in paragraph 16.
13

14          3.      Exhibit A to the Polk Declaration submitted in support of Plaintiffs’ Class Cert.
15   Motion [Dkt. No. 95-1] is confidential, competitively sensitive, and should be sealed for the
16   reasons set forth below:
17     Exhibits to Polk                  Justification for Sealing                    Court’s Ruling
        Decl. (Dkt. 95)
18
       Exhibit A (Dkt.    Exhibit A reveals proprietary information regarding        Permanently
19     95-1 at 2-11)      Google’s product-specific sales and/or return data that    remove the
20                        is not publicly available, including units sold and        document from
                          replaced, and strategic decisions relating to Google’s     ECF and replace
21                        customer service and business practices, including         with proposed
                          confidential strategic decisions relating to the           redactions
22                        processing of warranty claims. Public disclosure of
                          these details could harm Google’s competitive
23
                          standing because its competitors could unfairly use it
24                        to undercut Google’s prices, potential competitors
                          would have an incentive to enter the market, and
25                        suppliers and retailers could gain an advantage when
                          negotiating contracts. See James Decl. at ¶ 2-4.
26
                          Indeed, Google has designated its Objections and
27
                          Responses to Plaintiffs’ Prioritized Requests as
28
                                                     -4-
                  [PROPOSED] ORDER GRANTING GOOGLE’S MOTION TO REMOVE INCORRECTLY FILED
                                                                                 DOCUMENTS
                                                                   Case No.: 5:18-CV-00801-NC
 1     Exhibits to Polk                   Justification for Sealing                   Court’s Ruling
        Decl. (Dkt. 95)
 2
                           “Highly Confidential - Attorneys’ Eyes Only”
 3                         pursuant to the parties’ Stipulated Protective Order,
 4                         because of the competitively-sensitive nature of the
                           information.
 5
            4.      The following portions of Google’s Opposition to Plaintiffs’ Motion for Class
 6
     Certification [Dkt. No. 133] are confidential, competitively sensitive, and should be sealed for the
 7
     reasons set forth below:
 8       Google’s Opp.                     Justification for Sealing                  Court’s Ruling
          to Plaintiffs’
 9         Class Cert.
         Motion (Dkt.
10
            No. 133)
11                          These portions of Google’s Opposition to Plaintiffs’     Permanently
       Page 2:22-23, 25 Class Cert. Motion reveal proprietary information            remove the
12                          regarding Google’s product-specific sales and/or         document from
       Page 18:25           return data that is not publicly available, including    ECF and replace
13                          units sold and replaced. Public disclosure of these      with proposed
                            details could harm Google’s competitive standing         redactions
14
                            because its competitors could unfairly use it to
15                          undercut Google’s prices, potential competitors
                            would have an incentive to enter the market, and
16                          suppliers and retailers could gain an advantage when
                            negotiating contracts. See James Decl. at ¶ 2, 4.
17
                            Indeed, these portions of Plaintiffs’ redacted Class
18
                            Cert. Motion cite to, quote, or otherwise pull
19                          information from Google’s Objections and Responses
                            to Plaintiffs’ Prioritized Requests, which Google has
20                          designated as “Highly Confidential - Attorneys’ Eyes
                            Only” pursuant to the parties’ Stipulated Protective
21                          Order, because of the competitively-sensitive nature
22                          of the information. Google seeks to seal the priority
                            responses as described above in paragraph 16.
23

24

25   Dated: _____________, 2019                    By:________________________________
                                                         NATHANIEL M. COUSINS
26                                                       United States Magistrate Judge

27

28
                                                     -5-
                  [PROPOSED] ORDER GRANTING GOOGLE’S MOTION TO REMOVE INCORRECTLY FILED
                                                                                 DOCUMENTS
                                                                   Case No.: 5:18-CV-00801-NC
